WOLF, Judge.
Farmer appeals from a judgment of conviction and sentence for three counts of improper exhibition of a dangerous weapon and attempted battery on a law enforcement officer. We find no reversible error in the trial court’s refusal to instruct the jury on the defense of involuntary intoxication. We do find, however, that since the three convictions for improper exhibition of a dangerous weapon stem from a single incident, appellant can only be adjudicated as to one count. See Vance v. State, 472 So.2d 734 (Fla.1985); Solomon v. State, 442 So.2d 1030 (Fla. 1st DCA 1983).
We, therefore, reverse and remand with directions to set aside two of the appellant’s convictions for improper exhibition of a dangerous weapon.
WIGGINTON and ALLEN, JJ., concur.